Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Allowable Subject Matter
1.	Claims 1-6 are allowed.

2.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 1-6 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed method of fabricating magnetoresistive random access memory comprising forming a bottom electrode layer, a  magnetic tunnel junction stack and a top electrode layer sequentially on the substrate, a material of the top electrode layer is titanium nitride, and a percentage of nitrogen in the titanium nitride gradually decreases from a top surface of top electrode layer to a bottom surface of top electrode layer, and patterning the bottom electrode layer, the magnetic tunnel junction stack and the top electrode layer into multiple magnetoresistive random access memory cells, as recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kim et al. (PN 9,178,135), Sashida (US 2010/0301436) and Odagawa et al. (US 2007/0246832), disclose the method of fabricating magnetoresistive random access memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897